Case 15-11731 Doc 143 Filed 09/17/20 Entered 09/17/20 09:23:09 Main Document Page 1 of 3

                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA


   INRE:          TEDDY DUPLANTIS                                       CASE NO. 15-11731

                  DEBTOR                                                SECTION A

                                                                        CHAPTER 13


    DEBTOR'S MOTION FOR ENTRY OF DISCHARGE AND CERTIFICATE OF PLAN
                             COMPLETION


           NOW into court, through undersigned counsel, comes the debtor, who certifies under

   penalty of perjury that the following is true and correct, and based on this certification moves for

   the entry of a discharge pursuant to 11 U.S.C. § 1328 (a):

           1. All plan payments have been completed and the debtor is otherwise entitled to a

              discharge under 11 U.S.C. §1328 (a).

           2. Debtor does not have any liability for domestic support obligations due on or before

              the date this certificate is signed, including any pre-petition amounts to the extent

              provided for the by the plan, or the debtor has paid such obligations to: NONE

           3. The instruction course concerning personal financial management described in 11

              U.S.C. § 111 was completed.

           4. The provisions of 11 U.S.C. §522 (q) are not applicable to this case, pursuant to 11

              U.S.C.'s 1328(h). There are no proceedings pending against the debtor of the kind

              described in 11 U.S.C. §522(q)(l )(A) or §522(q)(l )(B), pursuant to § 1328(h).
Case 15-11731 Doc 143 Filed 09/17/20 Entered 09/17/20 09:23:09 Main Document Page 2 of 3
         5. The debtor is not ineligible to receive a discharge in this case by reason of obtaining a

            prior discharge in accordance with §1328(f)(l) or (2).




                                                                         Phillip if.Rubins (#17779)
                                                                                     Attorney at Law
                                                                         4051 Veterans Mem. Blvd.
                                                                                            Suite 305
                                                                                 Metairie, LA 70002
                                                                                     (504) 454-7763
Case 15-11731 Doc 143 Filed 09/17/20 Entered 09/17/20 09:23:09 Main Document Page 3 of 3
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


   INRE:          TEDDY DUPLANTIS                                    CASE NO. 15-11731

                  DEBTOR                                             SECTION A

                                                                     CHAPTER 13


                                          VERIFICATION


           I, Teddy Duplantis, do hereby make solemn oath that I have read the foregoing

   DEBTOR'S MOTION FOR ENTRY OF DISCHARGE AND CERTIFICATE OF PLAN

   COMPLETION, and it is true and correct to the best of my knowledge and belief.




           ~{5})~
           TEDDY DUPLANTIS
